Exhibit 99.01 FOR IMMEDIATE RELEASE MEDIA CONTACT: INVESTOR CONTACT: Noah Edwardsen Jonathan Doros Symantec Corp. Symantec Corp. 424-750-7574 650-527-5523 noah_edwardsen@symantec.com jonathan_doros@symantec.com Symantec Reports Second Quarter Fiscal Year 2016 Results ● Revenue within guided range; Operating margin and EPS at the high end of guided range ● Enterprise Security continues its growth trajectory, adjusting for currency; Consumer Security margins expand year-over-year to 55% ● Board of Directors authorizes $500 million accelerated share repurchase MOUNTAIN VIEW, Calif. – November 5, 2015 – Symantec Corp. (NASDAQ: SYMC) today reported the results of its second quarter of fiscal year 2016, ended October 2, 2015. Michael A. Brown, president and CEO, said, “With a security-focused Symantec, we continue to increase our momentum as the global leader in cybersecurity. We drove growth in Enterprise Security for the second consecutive quarter, partly due to a 10 percent revenue increase in Information Protection solutions including another record quarter for DLP. To set the stage for continued progress, we will deliver more than a dozen newproductsand services over the next three quarters.” Thomas Seifert, executive vice president and CFO,said, “This was an important quarter for Symantec. On October 3, we completed the operational separation as planned, and Symantec and Veritas are now running as standalone businesses. The close of the Veritas sale is on track to occur by the end of Q3 and we have received board authorization to accelerate the return of $2 billion to shareholders, beginning with a $500 million accelerated share repurchase.” Results for the Second Quarter of Fiscal Year 2016 (Dollars in millions, except EPS) 2Q16 2Q15 Reported Y/Y Change FX Adjusted
